DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 19 July 2021.  Therein, Applicant amended claims 1, 11, 18 and 20. No claims were added or cancelled.   The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May and 26 July 2021 are being considered by the examiner.


Response to Amendments/Arguments
Applicant’s amendments and/or arguments, with respect to rejections under 35 U.S.C 112(b) and (d) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's amendments and related arguments filed with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.   
Applicant asserts that the limitation of “when it is determined that the opposite direction user steering operation has been performed during the performance of the deflection control, reducing a controlled variable associated with the deflection control over a predetermined amount of time in order to release the deflection control.”  Examiner does not agree.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al. (U.S. Patent Publication No. 2005/0080532).  

However, given that time is an inherent constant, reducing a variable value of an amount of time is also inherent to one of ordinary skill in the art.  Additionally, the “predetermined” element would have been obvious to one of ordinary skill in the art as time is a significant factor in vehicle safety.  At high speeds, accidents or a loss of control may happen in less than a second.  Thus, reducing a variable in a predetermined amount of time would have been obvious to one of ordinary skill in the art to modify Kato based on the motivation to improve a steering control apparatus for vehicle and method for steering control, which apparatus and method are capable of preventing the vehicle driving on a .mu.-split road from being deflected toward a side of higher friction coefficient due to a left-and-right braking force difference when the braking is applied.
With reference to claim 2, Kato further discloses wherein the controlled variable is one of: a braking force, a target yaw rate, or a target yaw moment, which is controlled by the deflection control or which defines content of the deflection control (see para. 0136). 
Referring to claim 3, Kato discloses that the variable is a target yaw rate (see para. 0143).

With regards to claim 5, Kato further teaches wherein the hardware processor is further configured to: calculate a series of braking force parameters that realize a temporal change in braking force based on a gradually decreasing time or a gradually decreasing slope of the target yaw rate (see paras. 0143-0146); and transmit a signal indicating the series of braking force parameters to a brake processor (see paras. 0143-0146, applicable to para. 0138).  
Referring to claim 6, Kato further discloses wherein the hardware processor is further configured to: set a smaller gradually decreasing slope of the controlled variable, as the controlled variable, based on the opposite direction user steering operation being detected as increasing (see paras. 0136, 0143-0146, 0150-0151).  
For claim 7, Kato further teaches  wherein the hardware processor is further configured to: set a gradually decreasing slope, as the controlled variable (see paras. 0136, 0138).  Kato does not explicitly disclose a map of the yaw rate and slope/time.  However, given that the yaw rate is based on time, and time is a constant, it would have been obvious to one of ordinary skill in the art to modify Kato to store a map of the relationship of time and yaw values based on the motivation to improve a steering control apparatus for vehicle and method for steering control, which apparatus and method are capable of preventing the vehicle driving on a .mu.-split road from being deflected toward a side of higher friction coefficient due to a left-and-right braking force difference when the braking is applied.
Regarding claim 8, Kato does not disclose the claimed limitation.  However, given that target yaw, vehicle speed and steering rate all require the inherent value of time, it would have been obvious to one of ordinary skill in the art that the apparatus of Kato includes memory containing the relations 
Referring to claim 9, Kato discloses wherein the predetermined amount of time becomes longer as the controlled variable increases when the steering operation is detected (see paras. 0146, slow vehicle equivalent to increasing time, see also para. 0099, teaching the element of time is relevant). 
For claim 10, Kato does explicitly disclose releasing control after a predetermined amount of time.  However, ending after the “predetermined” element would have been obvious to one of ordinary skill in the art as time is a significant factor in vehicle safety.  At high speeds, accidents or a loss of control may happen in less than a second, and the threat may cease to exist just as quickly.  Thus, releasing a variable in a predetermined amount of time would have been obvious to one of ordinary skill in the art to modify Kato based on the motivation to improve a steering control apparatus for vehicle and method for steering control, which apparatus and method are capable of preventing the vehicle driving on a .mu.-split road from being deflected toward a side of higher friction coefficient due to a left-and-right braking force difference when the braking is applied.
Claim 11 is rejected based on the citations and reasoning provided above for claim 1. 
Claim 12 is rejected based on the citations and reasoning provided above for claim 2.
Claim 13 is rejected based on the citations and reasoning provided above for claim 3.
Claim 14 is rejected based on the citations and reasoning provided above for claim 4.
Claim 15 is rejected based on the citations and reasoning provided above for claim 5.
Claim 16 is rejected based on the citations and reasoning provided above for claim 8.
Claim 17 is rejected based on the citations and reasoning provided above for claim 9.
Claim 18 is rejected based on the citations and reasoning provided above for claim 10.

Claim 20 is rejected based on the citations and reasoning provided above for claim 1.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663